DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2020 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 11/09/2020, has been entered. Claims 16-23 and 25-36 are pending with claims 30 and 31 amended. No claims are cancelled or newly added. Claims 16-23, 25-29, and 33-36 remain allowed as indicated in the Final Rejection of 07/09/2020. 
Applicant’s amendment to claim 30 has obviated the previous objection of claim 32 such that claim 32 is now treated on the merits.
Applicant’s amendment to the specification is acceptable.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 has been considered by the examiner.
Claim Objections
Claim 30 is objected to because of the following informalities: ‘an yield strength’ in the second to last line of the claim should be “a[[n]] yield strength”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is directed to a method wherein the only step claimed is ‘supplying’ the sheet of claim 30 for the manufacture of motors or generators. MPEP 2173.05(q) states “[a]ttempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)”. In the instant case, the method as claimed in claim 32 does not literally use the word ‘use’, ‘uses’, or variants thereof but does recite a method without any positive steps delimiting how this method is actually practiced.
The claim has been interpreted broadly in view of the Oxford Languages definition (screenshot from Google provided in the body of the 102 rejection below) such that any indication of suitability or provision of the sheet meeting claim 30 would thereby meet claim 32.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimazu (U.S. 8,591,671).
Regarding claim 30, Shimazu teaches a cold-rolled (Col. 7 line 12), non-oriented electrical steel sheet (Title) comprised as follows (Table 2 Sample 46):
Element
Claimed
Sample 46
C
≤ 0.006
0.005
Si
2.0-5.0
4
Al
0.1-3.0
0.7
Mn
0.1-3.0
0.3
N
≤ 0.006
0.0004
Sn
0.04-0.2
0.05
S
≤ 0.005
0.001
P
 ≤ 0.02
Silent
Ti
≤ 0.01
0.002
Fe and inevitable impurities
Balance
Balance (Col. 8 lines 22-23)


In the interest of the clarity of the record, it is noted that the claim utilizes the open-ended transitional phrase ‘contains’. As such, the presence of additional elements such as Cr in Sample 46 is permissible. Additionally, Sample 46 does not indicate the presence of P; however, the claim does not positively require P and so the example’s silence to P is taken to meet P in the amount of zero.
Shimazu also teaches that “a size of the crystal grains after the recrystallization annealing is preferably about 30 µm to 120 µm” (Col. 7 lines 25-27; taken to anticipate the claimed range of ‘between 30 µm and 200 µm’ with sufficient specificity as Shimazu’s range lies entirely within the claimed range). Further, Shimazu describes “as a result of the recrystallization annealing, the whole surface of the steel sheet preferably has a recrystallized texture in a ferrite single phase” (Col. 7 lines 28-30). To be clear, the recrystallized grains of Shimazu are ferrite and have a size preferably about 30 µm to 120 µm which anticipates the claimed features requiring “the sheet comprising ferrite, all the ferrite grains of the sheet having 
Shimazu is silent to the yield strength and ultimate tensile strength; however, in view of the substantial similarity of the claimed composition to the composition of Shimazu, the substantial similarity in processing conditions, as well as both the reference and claimed steels being non-oriented electrical steel sheets, there is a reasonable presumption that the steel sheet of Shimazu would possess a yield strength between 300 MPa and 480 MPa as well as an ultimate tensile strength between 350 MPa and 600 MPa absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
	Regarding claim 31, Shimazu anticipates the steel as applied to claim 30 above and further teaches that the steel sheet has a thickness of 0.3 mm (Col. 8 line 31). Additionally, Shimazu describes a preferable sheet thickness range of about 0.1 mm to 0.35 mm (Col. 7 lines 14-15) which anticipates the claimed range of 0.14 mm to 0.67 mm with sufficient specificity in view that Shimazu’s range lies entirely within the claimed range.
	Regarding claim 32, Shimazu anticipates the steel as applied to claim 30 above. Shimazu further teaches that the steel sheet is suitable for an iron core material of a motor (Col. 1 lines 13-14 “Technical Field”) which is taken to anticipate the broadest reasonable 

    PNG
    media_image1.png
    661
    700
    media_image1.png
    Greyscale

As such, a reference’s disclosure indicating a product as ‘suitable’ would reasonably be seen as an indication of the product’s adequacy to satisfy. In the instant case, Shimazu teaches that the sheet is suitable for a motor. Additionally, it is noted that the claim does not require any process steps for manufacturing the motor or generator beyond the step of ‘supplying’. Please see 112b above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu et al. (U.S. 8,591,671).
Regarding claim 30, Shimazu teaches a cold-rolled (Col. 7 line 12), non-oriented electrical steel sheet (Title) comprised as follows (Table 2 Sample 46):
Element
Claimed
Sample 46
C
≤ 0.006
0.005

2.0-5.0
4
Al
0.1-3.0
0.7
Mn
0.1-3.0
0.3
N
≤ 0.006
0.0004
Sn
0.04-0.2
0.05
S
≤ 0.005
0.001
P
 ≤ 0.02
Silent
Ti
≤ 0.01
0.002
Fe and inevitable impurities
Balance
Balance (Col. 8 lines 22-23)


In the interest of the clarity of the record, it is noted that the claim utilizes the open-ended transitional phrase ‘contains’. As such, the presence of additional elements such as Cr in Sample 46 is permissible. Additionally, Sample 46 does not indicate the presence of P; however, the claim does not positively require P and so the example’s silence to P is taken to meet P in the amount of zero.
Shimazu also teaches that “a size of the crystal grains after the recrystallization annealing is preferably about 30 µm to 120 µm” (Col. 7 lines 25-27; taken to anticipate the claimed range of ‘between 30 µm and 200 µm’ with sufficient specificity as Shimazu’s range lies entirely within the claimed range). Further, Shimazu describes “as a result of the recrystallization annealing, the whole surface of the steel sheet preferably has a recrystallized texture in a ferrite single phase” (Col. 7 lines 28-30). To be clear, the recrystallized grains of Shimazu are ferrite and have a size preferably about 30 µm to 120 µm which anticipates the claimed features requiring “the sheet comprising ferrite, all the ferrite grains of the sheet having a grain size between 30 µm and 200 µm”. There is no indication that Shimazu’s referral to the ‘recrystallized grains’ would not include all of the ferrite grains.
Shimazu is silent to the yield strength and ultimate tensile strength; however, it is well-known to the person of ordinary skill in the art that the mechanical properties such as yield strength and tensile strength can be routinely optimized to achieve desired results. Specifically, a material necessarily possesses a tensile strength and yield strength and the metallurgical arts has a well-developed history of manipulating these mechanical properties by processing 
 	Regarding claim 31, Shimazu teaches the steel as applied to claim 30 above and further teaches that the steel sheet has a thickness of 0.3 mm (Col. 8 line 31). Additionally, Shimazu describes a preferable sheet thickness range of about 0.1 mm to 0.35 mm in order to obtain a more excellent high-frequency magnetic property (Col. 7 lines 14-16) which lies entirely within the claimed range of 0.14 mm to 0.67 mm.
	Regarding claim 32, Shimazu teaches the steel as applied to claim 30 above. Shimazu further teaches that the steel sheet is suitable for an iron core material of a motor (Col. 1 lines 13-14 “Technical Field”). Shimazu does not expressly describe a step of ‘supplying’ the sheet. However, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to supply the steel sheet of Shimazu for the manufacture of a motor or generator.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Additionally, it is noted that the claim does not require any process steps for manufacturing the motor or generator beyond the step of ‘supplying’.
Allowable Subject Matter
Claims 16-23, 25-29, and 33-36 remain allowed for at least the reasons articulated in the Final Rejection mailed 07/09/2020.
Response to Arguments
Applicant’s arguments with respect to claims 30-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. To be clear, Applicant’s amendments have obviated the rejection over the teachings of Matsuzaki.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tanaka (U.S. 2009/0202383) directed to a non-oriented electrical steel sheet for a rotor see Paragraphs 0017, 0037, and 0046 as well as Example T in Table 3 (would meet claimed composition except for a Mn content of 0.06 which is very close to lower claimed bound of 0.1) but Example T has YP and TS values exceeding the claimed ranges (see Table 4-continued). Paragraph 0027 of Tanaka also describes a cold-rolled steel sheet having a thickness from 0.15 mm to 0.80 mm and a tensile strength of 850 MPa or more which is outside of the claimed range. Figure 5 of Tanaka depicts a graph showing the relationships between the yield point, tensile strength, and the recrystallized fraction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731